                                   Case 20-30262-lkg                Doc 1        Filed 03/10/20           Page 1 of 40

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Strebor Specialties LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  108 Coulter Rd                                                  PO Box 62
                                  Dupo, IL 62239                                                  Dupo, IL 62239
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saint Clair                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-30262-lkg               Doc 1         Filed 03/10/20              Page 2 of 40
Debtor    Strebor Specialties LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                    Case 20-30262-lkg                Doc 1         Filed 03/10/20            Page 3 of 40
Debtor   Strebor Specialties LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                   Case 20-30262-lkg                 Doc 1        Filed 03/10/20              Page 4 of 40
Debtor    Strebor Specialties LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 9, 2020
                                                  MM / DD / YYYY


                             X   /s/ Otto D. Roberts, Jr.                                                 Otto D. Roberts, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Steven M. Wallace                                                     Date March 9, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven M. Wallace
                                 Printed name

                                 Silver Lake Group, Ltd
                                 Firm name

                                 6 Ginger Creek Village Drive
                                 Glen Carbon, IL 62034
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     618-692-5275                  Email address      steve@silverlakelaw.com

                                 6198917 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                      Case 20-30262-lkg                      Doc 1        Filed 03/10/20            Page 5 of 40




 Fill in this information to identify the case:

 Debtor name         Strebor Specialties LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 9, 2020                           X /s/ Otto D. Roberts, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Otto D. Roberts, Jr.
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                           Case 20-30262-lkg                  Doc 1         Filed 03/10/20                Page 6 of 40


 Fill in this information to identify the case:
 Debtor name Strebor Specialties LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arch Graphics                                                                                                                                                              $2,780.00
 Attn: Joe Guccione
 1232 Leighton
 Estates Court
 O Fallon, MO 63368
 Berje' Inc.                                                                                                                                                              $19,252.50
 P.O. Box 95000-3545
 Philadelphia, PA
 19195
 C.L. Smith Company                                                                                                                                                         $2,963.69
 P.O. Box 842052
 Kansas City, MO
 64184-2052
 Cee Kay Suply                                                                                                                                                              $5,867.67
 PO Box 840015
 Kansas City, MO
 64184-0015
 Chemisphere                                                                                                                                                              $26,700.20
 Corporation
 2101 Clifton Ave.
 Saint Louis, MO
 63139
 ChemTechnology                                                                                                                                                             $5,852.00
 LLC
 13637 Armstead Dr.
 Saint Louis, MO
 63131
 Cobra Plastics Inc.                                                                                                                                                        $2,241.39
 1244 East Highland
 Rd.
 Macedonia, OH
 44056
 Crown Cork & Seal                                                                                                                                                        $16,270.12
 USA, Inc.
 1440 Payshpere
 Circle
 Chicago, IL 60674


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 20-30262-lkg                  Doc 1         Filed 03/10/20                Page 7 of 40


 Debtor    Strebor Specialties LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DS Containers                                                                                                                                                            $12,458.30
 1789 Hubbard Ave.
 Batavia, IL 60510
 Martin Lubricants                                                                                                                                                          $5,280.00
 A Division of Martin
 Operating
 Partnership LP
 P.O. Box 670695
 Dallas, TX
 75267-0695
 McKernan                                                                                                                                                                   $2,782.00
 800 S. Rock Blvd.
 Reno, NV 89502
 Mid States                                                                                                                                                                 $2,745.60
 Container
 P.O. Box 21388
 Saint Louis, MO
 63115
 Otto and Dana                                                   Monies Loaned                                   $5,000,000.00                         $0.00          $5,000,000.00
 Roberts
 63 Ravine St
 Belleville, IL 62223
 Otto Roberts, Jr.                                               Monies Loaned                                                                                          $138,000.00
 63 Ravine St.
 Belleville, IL 62223
 Otto Roberts, Sr.                                               Periodic                                                                                               $994,602.26
 6 Ravine                                                        advancements
 Belleville, IL 62223
 Praxair Distribution,                                                                                                                                                    $13,358.21
 Inc.
 Dept. Ch 10660
 Palatine, IL
 60055-0660
 Rackow Polymers                                                                                                                                                            $4,658.00
 475 Thomas Dr.
 Bensenville, IL
 60106
 Ravago Chemicals                                                                                                                                                           $2,337.60
 P.O. Box 936399
 Atlanta, GA 31193
 Signature                                                                                                                                                                  $2,786.06
 Packaging
 1302 Lenco Ave.
 Jackson, MO 63755
 Summit Packaging                                                                                                                                                           $4,719.96
 Systems Inc.
 P.O. Box 5500
 Lewiston, ME
 04243-5500




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                              Case 20-30262-lkg                                 Doc 1              Filed 03/10/20                         Page 8 of 40
 Fill in this information to identify the case:

 Debtor name            Strebor Specialties LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,031,229.69

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,031,229.69


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,000,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,285,898.10


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,285,898.10




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                      Case 20-30262-lkg                 Doc 1      Filed 03/10/20           Page 9 of 40
 Fill in this information to identify the case:

 Debtor name         Strebor Specialties LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number


           3.1.     Checking Account: Commerce Bank                                                                                                  $55,924.31



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $55,924.31
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            132,783.22   -                                0.00 = ....                          $132,783.22
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 20-30262-lkg                    Doc 1         Filed 03/10/20     Page 10 of 40

 Debtor         Strebor Specialties LLC                                                          Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                           $132,783.22
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of       Valuation method used   Current value of
                                                      physical inventory         debtor's interest       for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Multiple chemicals,
           bottles, cans, caps,
           actuators, labels, and
           drums.                                                                              $0.00                                      $447,482.16



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                           $447,482.16
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                     Case 20-30262-lkg                  Doc 1     Filed 03/10/20        Page 11 of 40

 Debtor         Strebor Specialties LLC                                                       Case number (If known)
                Name

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Basic office furniture: desks, cabinets.                                         $0.00                                              $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, blending equipment.                                                   $0.00                                     $390,940.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                          $390,940.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Vehicle: Box truck                                                     $0.00                                        $4,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery                                                                        $0.00                                              $0.00



 51.       Total of Part 8.                                                                                                          $4,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                     Case 20-30262-lkg                  Doc 1     Filed 03/10/20        Page 12 of 40

 Debtor         Strebor Specialties LLC                                                       Case number (If known)
                Name


               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            General Intangibiles: Business                                                  $0.00                                          $100.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                           $100.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                        Case 20-30262-lkg                          Doc 1             Filed 03/10/20                  Page 13 of 40

 Debtor          Strebor Specialties LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                     Current value of real
                                                                                                     personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $55,924.31

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $132,783.22

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $447,482.16

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $390,940.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $4,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                       $100.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,031,229.69             + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $1,031,229.69




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                        Case 20-30262-lkg                   Doc 1         Filed 03/10/20            Page 14 of 40
 Fill in this information to identify the case:

 Debtor name          Strebor Specialties LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1    Otto and Dana Roberts                         Describe debtor's property that is subject to a lien                $5,000,000.00                       $0.00
        Creditor's Name                               Monies Loaned
        63 Ravine St
        Belleville, IL 62223
        Creditor's mailing address                    Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        09/1/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        N/A
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                           $5,000,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                     0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 20-30262-lkg                        Doc 1           Filed 03/10/20                 Page 15 of 40
 Fill in this information to identify the case:

 Debtor name         Strebor Specialties LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $0.00      $0.00
           Illinois Department of Revenue                            Check all that apply.
           PO Box 19035                                                 Contingent
           Springfield, IL 62794-9035                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 66778                                               Contingent
           STOP5334STL                                                  Unliquidated
           Saint Louis, MO 63166                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   55749                                   Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20                 Page 16 of 40
 Debtor       Strebor Specialties LLC                                                                 Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $185.38
          AD Lift Truck                                                         Contingent
          5434 Natural Bridge Ave.                                              Unliquidated
          Saint Louis, MO 63120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,015.93
          All Type Compressor Service                                           Contingent
          1712 North Main                                                       Unliquidated
          Dupo, IL 62239                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,334.88
          Ameren IL                                                             Contingent
          PO Box 66884                                                          Unliquidated
          Saint Louis, MO 63166                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,780.00
          Arch Graphics                                                         Contingent
          Attn: Joe Guccione                                                    Unliquidated
          1232 Leighton Estates Court                                           Disputed
          O Fallon, MO 63368
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $511.00
          Belle-Aire Fragrances, Inc.                                           Contingent
          1600 Baskin Rd.                                                       Unliquidated
          Mundelein, IL 60060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       TR07
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,252.50
          Berje' Inc.                                                           Contingent
          P.O. Box 95000-3545                                                   Unliquidated
          Philadelphia, PA 19195                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4126
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,963.69
          C.L. Smith Company                                                    Contingent
          P.O. Box 842052                                                       Unliquidated
          Kansas City, MO 64184-2052                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1319
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20                 Page 17 of 40
 Debtor       Strebor Specialties LLC                                                                 Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,867.67
          Cee Kay Suply                                                         Contingent
          PO Box 840015                                                         Unliquidated
          Kansas City, MO 64184-0015                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6000
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,700.20
          Chemisphere Corporation                                               Contingent
          2101 Clifton Ave.                                                     Unliquidated
          Saint Louis, MO 63139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7896
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,852.00
          ChemTechnology LLC                                                    Contingent
          13637 Armstead Dr.                                                    Unliquidated
          Saint Louis, MO 63131                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,241.39
          Cobra Plastics Inc.                                                   Contingent
          1244 East Highland Rd.                                                Unliquidated
          Macedonia, OH 44056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Crazy Foam International LLC
          C/O Christopher L. Brown                                              Contingent
          Brown & Rosen LLC                                                     Unliquidated
          100 State Street, Suite 900                                           Disputed
          Boston, MA 02109
                                                                             Basis for the claim:    Alleged Negligence
          Date(s) debt was incurred 2918
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,270.12
          Crown Cork & Seal USA, Inc.                                           Contingent
          1440 Payshpere Circle                                                 Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2625
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,427.50
          Culligan                                                              Contingent
          1555 Commerical Blvd.                                                 Unliquidated
          Herculaneum, MO 63048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7463
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20                 Page 18 of 40
 Debtor       Strebor Specialties LLC                                                                 Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          David S. Katz, Esq.                                                   Contingent
          Katz Law Group, P.C.                                                  Unliquidated
          5 Mount Royal Avenue, Suite 380                                       Disputed
          Marlborough, MA 01752
                                                                             Basis for the claim:    Attorney Fees in Connection with Crazy Foam Suit
          Date(s) debt was incurred 2020
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,458.30
          DS Containers                                                         Contingent
          1789 Hubbard Ave.                                                     Unliquidated
          Batavia, IL 60510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2688
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $699.91
          FedEx-IL                                                              Contingent
          P.O. Box 94515                                                        Unliquidated
          Palatine, IL 60094-4515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3979
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $337.16
          Gateway Propane                                                       Contingent
          PO Box 306                                                            Unliquidated
          Dupo, IL 62239                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1004
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168.58
          Gateway Propane                                                       Contingent
          PO Box 306                                                            Unliquidated
          Dupo, IL 62239                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.47
          Harcros Chemicals, Inc.                                               Contingent
          P.O. Box 74583                                                        Unliquidated
          Chicago, IL 60696                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0600
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.18
          Intertek Systems                                                      Contingent
          P.O. Box 188                                                          Unliquidated
          Saint Charles, MO 63302-0188                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20                 Page 19 of 40
 Debtor       Strebor Specialties LLC                                                                 Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $501.00
          J A Freight LLC                                                       Contingent
          #87 Grasso Plaza Shopping Center                                      Unliquidated
          Suite 242                                                             Disputed
          Saint Louis, MO 63123
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,053.17
          Marmic Fire & Safety                                                  Contingent
          P.O. Box 1939                                                         Unliquidated
          Lowell, AR 72745                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7330
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,280.00
          Martin Lubricants
          A Division of Martin Operating                                        Contingent
          Partnership LP                                                        Unliquidated
          P.O. Box 670695                                                       Disputed
          Dallas, TX 75267-0695
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       4215                         Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,782.00
          McKernan                                                              Contingent
          800 S. Rock Blvd.                                                     Unliquidated
          Reno, NV 89502                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       B001
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,745.60
          Mid States Container                                                  Contingent
          P.O. Box 21388                                                        Unliquidated
          Saint Louis, MO 63115                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190.00
          Newman-Green, Inc.                                                    Contingent
          57 W. Interstate Rd.                                                  Unliquidated
          Addison, IL 60101-4509                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1570
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $138,000.00
          Otto Roberts, Jr.                                                     Contingent
          63 Ravine St.                                                         Unliquidated
          Belleville, IL 62223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Monies Loaned
          Last 4 digits of account number       N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20                 Page 20 of 40
 Debtor       Strebor Specialties LLC                                                                 Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $994,602.26
          Otto Roberts, Sr.                                                     Contingent
          6 Ravine                                                              Unliquidated
          Belleville, IL 62223                                                  Disputed
          Date(s) debt was incurred  2017 - 2020                             Basis for the claim:    Periodic advancements
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,358.21
          Praxair Distribution, Inc.                                            Contingent
          Dept. Ch 10660                                                        Unliquidated
          Palatine, IL 60055-0660                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8766
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rachelle Antcliff                                                     Contingent
          C/O Gregory L. Shevlin, Esq.                                          Unliquidated
          12 West Lincoln
          Belleville, IL 62220                                                  Disputed

          Date(s) debt was incurred 2016                                                    Ms. Antcliff is suing Debtor as Personal
                                                                             Basis for the claim:
                                                                             Representative of the Probate Esate of Gary Steven Antcliff.
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,658.00
          Rackow Polymers                                                       Contingent
          475 Thomas Dr.                                                        Unliquidated
          Bensenville, IL 60106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       STREBO
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,337.60
          Ravago Chemicals                                                      Contingent
          P.O. Box 936399                                                       Unliquidated
          Atlanta, GA 31193                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4892
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.10
          Ray Engel Packaging Supplies                                          Contingent
          12060 Lackland Road                                                   Unliquidated
          Saint Louis, MO 63146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,070.40
          Rug Doctor LLC                                                        Contingent
          P.O. Box 733979                                                       Unliquidated
          Dallas, TX 75373-3979                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8282
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20                 Page 21 of 40
 Debtor       Strebor Specialties LLC                                                                 Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,786.06
          Signature Packaging                                                   Contingent
          1302 Lenco Ave.                                                       Unliquidated
          Jackson, MO 63755                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $276.07
          Sugar Loaf Township/Sewer                                             Contingent
          P.O. Box 279                                                          Unliquidated
          Dupo, IL 62239                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6100
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $295.55
          Sugar Loaf Township/Sewer                                             Contingent
          P.O. Box 279                                                          Unliquidated
          Dupo, IL 62239                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,719.96
          Summit Packaging Systems Inc.                                         Contingent
          P.O. Box 5500                                                         Unliquidated
          Lewiston, ME 04243-5500                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0884
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $642.36
          Terco, Inc.                                                           Contingent
          459 Camden Drive                                                      Unliquidated
          Bloomingdale, IL 60108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1006
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.09
          Thrifty Hardware & Home Center                                        Contingent
          22 Jerome Lane                                                        Unliquidated
          Cahokia, IL 62206                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0314
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $766.53
          Uline Shipping Supplies                                               Contingent
          P.O. Box 88741                                                        Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5753
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20                 Page 22 of 40
 Debtor       Strebor Specialties LLC                                                                 Case number (if known)
              Name

 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $942.59
           Unishippers STL                                                      Contingent
           3337 North Hullen St.                                                Unliquidated
           Ste. 300                                                             Disputed
           Metairie, LA 70002
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      0751                         Is the claim subject to offset?     No       Yes


 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $285.01
           Verizon                                                              Contingent
           P.O. Box 25505                                                       Unliquidated
           Lehigh Valley, PA 18002-5505                                         Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      0001
                                                                             Is the claim subject to offset?     No       Yes

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,905.94
           Village of Dupo Utilities                                            Contingent
           107 N. 2nd Street                                                    Unliquidated
           Dupo, IL 62239                                                       Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      6002
                                                                             Is the claim subject to offset?     No       Yes

 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,146.67
           Village of Dupo Utilities                                            Contingent
           107 N. 2nd Street                                                    Unliquidated
           Dupo, IL 62239                                                       Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Visa Commerce Bank                                                   Contingent
           108 Coulter Rd                                                       Unliquidated
           PO Box 62                                                            Disputed
           Dupo, IL 62239
                                                                             Basis for the claim:    Business card
           Date(s) debt was incurred 09/1/2016
           Last 4 digits of account number 2832                              Is the claim subject to offset?     No       Yes


 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $281.50
           Waste Management of St. Louis                                        Contingent
           P.O. Box 55558                                                       Unliquidated
           Boston, MA 02205-5558                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      3002
                                                                             Is the claim subject to offset?     No       Yes

 3.49      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,211.57
           Wunderlich Fibre Box Co.                                             Contingent
           821 Clinton St.                                                      Unliquidated
           Saint Louis, MO 63102                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1        Filed 03/10/20                 Page 23 of 40
 Debtor       Strebor Specialties LLC                                                             Case number (if known)
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Ann E. Callis, Esq.
           Goldenberg, Heller & Antagnoli, P.C                                                   Line     3.31
           2227 South State Route 157
                                                                                                        Not listed. Explain
           Edwardsville, IL 62025


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,285,898.10

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,285,898.10




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                     Case 20-30262-lkg                Doc 1        Filed 03/10/20       Page 24 of 40
 Fill in this information to identify the case:

 Debtor name         Strebor Specialties LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease to rent
             lease is for and the nature of               manufacturing facility
             the debtor's interest

                  State the term remaining
                                                                                       Judy Hamilton
             List the contract number of any                                           PO Box 2102
                   government contract                                                 Marco Island, FL 34146


 2.2.        State what the contract or                   Lease to rent
             lease is for and the nature of               manufacturing facility
             the debtor's interest

                  State the term remaining                3 years
                                                                                       Judy Hamilton
             List the contract number of any                                           PO Box 2102
                   government contract                                                 Marco Island, FL 34146




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                     Case 20-30262-lkg               Doc 1      Filed 03/10/20       Page 25 of 40
 Fill in this information to identify the case:

 Debtor name         Strebor Specialties LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20             Page 26 of 40



 Fill in this information to identify the case:

 Debtor name         Strebor Specialties LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $96,153.93
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $873,617.85
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $839,899.55
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                     Case 20-30262-lkg                    Doc 1        Filed 03/10/20             Page 27 of 40
 Debtor       Strebor Specialties LLC                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Visa Commerce Bank                                          11/19, 12/19                       $3,708.28               Secured debt
               108 Coulter Rd.                                             & 1/20                                                     Unsecured loan repayments
               Dupo, IL 62239                                                                                                         Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Credit Card



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Rachelle Antcliff v. Strebor                      Wrongful Death             St. Clair County Circuit                       Pending
               Specialties LLC                                                              Court                                          On appeal
               18L563                                                                       10 Public Sqaure
                                                                                                                                           Concluded
                                                                                            Belleville, IL 62220

       7.2.    Crazy Foam International LLC                      Civil                      Middlesex County Superior                      Pending
               v. Strebor Specialties, LLC                                                  Court - Woburn                                 On appeal
               1981CV00632                                                                  200 Trade Center
                                                                                                                                           Concluded
                                                                                            Woburn, MA 01801


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                     Case 20-30262-lkg                      Doc 1         Filed 03/10/20                Page 28 of 40
 Debtor        Strebor Specialties LLC                                                                      Case number (if known)



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Carmody MacDonald P.C.
                 120 S. Central Ave., Suite
                 1800
                 Saint Louis, MO 63105                               Attorney Fees                                                                       $0.00

                 Email or website address
                 ree@carmodymacdonald.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                    Dates transfers    Total amount or
                                                                                                                          were made                   value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                     Case 20-30262-lkg                    Doc 1        Filed 03/10/20             Page 29 of 40
 Debtor      Strebor Specialties LLC                                                                    Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20             Page 30 of 40
 Debtor      Strebor Specialties LLC                                                                    Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20             Page 31 of 40
 Debtor      Strebor Specialties LLC                                                                    Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Wyatt Rawlings                                                                                                             2019 to present
                    2810 Frank Scott Pkwy. #700
                    Belleville, IL 62223

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1         Filed 03/10/20             Page 32 of 40
 Debtor      Strebor Specialties LLC                                                                    Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 9, 2020

 /s/ Otto D. Roberts, Jr.                                               Otto D. Roberts, Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 20-30262-lkg                  Doc 1     Filed 03/10/20        Page 33 of 40
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Illinois
 In re       Strebor Specialties LLC                                                                          Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 9, 2020                                                               /s/ Steven M. Wallace
     Date                                                                        Steven M. Wallace
                                                                                 Signature of Attorney
                                                                                 Silver Lake Group, Ltd
                                                                                 6 Ginger Creek Village Drive
                                                                                 Glen Carbon, IL 62034
                                                                                 618-692-5275
                                                                                 steve@silverlakelaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                     Case 20-30262-lkg                   Doc 1       Filed 03/10/20              Page 34 of 40

                                                               United States Bankruptcy Court
                                                                      Southern District of Illinois
 In re      Strebor Specialties LLC                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Otto D. Roberts Revocable Trust                                                      90%                                        Membership



 Otto D. Roberts, Jr.                                                                 10%                                        Membership



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 9, 2020                                                          Signature /s/ Otto D. Roberts, Jr.
                                                                                            Otto D. Roberts, Jr.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 20-30262-lkg                  Doc 1         Filed 03/10/20   Page 35 of 40




                                                               United States Bankruptcy Court
                                                                     Southern District of Illinois
 In re      Strebor Specialties LLC                                                                       Case No.
                                                                                  Debtor(s)               Chapter    11




                                                        VERIFICATION OF CREDITOR MATRIX



                        I, the Manager of the corporation named as the debtor in this case, hereby verify that the

            attached list of creditors is true and correct to the best of my knowledge and that it corresponds

            to the creditors listed in our schedules.




 Date:       March 9, 2020                                             /s/ Otto D. Roberts, Jr.
                                                                       Otto D. Roberts, Jr./Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 20-30262-lkg   Doc 1   Filed 03/10/20   Page 36 of 40


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            AD Lift Truck
            5434 Natural Bridge Ave.
            Saint Louis, MO 63120


            All Type Compressor Service
            1712 North Main
            Dupo, IL 62239


            Ameren IL
            PO Box 66884
            Saint Louis, MO 63166


            Ann E. Callis, Esq.
            Goldenberg, Heller & Antagnoli, P.C
            2227 South State Route 157
            Edwardsville, IL 62025


            Arch Graphics
            Attn: Joe Guccione
            1232 Leighton Estates Court
            O Fallon, MO 63368


            Belle-Aire Fragrances, Inc.
            1600 Baskin Rd.
            Mundelein, IL 60060


            Berje' Inc.
            P.O. Box 95000-3545
            Philadelphia, PA 19195


            C.L. Smith Company
            P.O. Box 842052
            Kansas City, MO 64184-2052


            Cee Kay Suply
            PO Box 840015
            Kansas City, MO 64184-0015


            Chemisphere Corporation
            2101 Clifton Ave.
            Saint Louis, MO 63139


            ChemTechnology LLC
            13637 Armstead Dr.
            Saint Louis, MO 63131
Case 20-30262-lkg   Doc 1   Filed 03/10/20   Page 37 of 40



        Cobra Plastics Inc.
        1244 East Highland Rd.
        Macedonia, OH 44056


        Crazy Foam International LLC
        C/O Christopher L. Brown
        Brown & Rosen LLC
        100 State Street, Suite 900
        Boston, MA 02109


        Crown Cork & Seal USA, Inc.
        1440 Payshpere Circle
        Chicago, IL 60674


        Culligan
        1555 Commerical Blvd.
        Herculaneum, MO 63048


        David S. Katz, Esq.
        Katz Law Group, P.C.
        5 Mount Royal Avenue, Suite 380
        Marlborough, MA 01752


        DS Containers
        1789 Hubbard Ave.
        Batavia, IL 60510


        FedEx-IL
        P.O. Box 94515
        Palatine, IL 60094-4515


        Gateway Propane
        PO Box 306
        Dupo, IL 62239


        Harcros Chemicals, Inc.
        P.O. Box 74583
        Chicago, IL 60696


        Illinois Department of Revenue
        PO Box 19035
        Springfield, IL 62794-9035
Case 20-30262-lkg   Doc 1   Filed 03/10/20   Page 38 of 40



        Internal Revenue Service
        P.O. Box 66778
        STOP5334STL
        Saint Louis, MO 63166


        Intertek Systems
        P.O. Box 188
        Saint Charles, MO 63302-0188


        J A Freight LLC
        #87 Grasso Plaza Shopping Center
        Suite 242
        Saint Louis, MO 63123


        Judy Hamilton
        PO Box 2102
        Marco Island, FL 34146


        Marmic Fire & Safety
        P.O. Box 1939
        Lowell, AR 72745


        Martin Lubricants
        A Division of Martin Operating
        Partnership LP
        P.O. Box 670695
        Dallas, TX 75267-0695


        McKernan
        800 S. Rock Blvd.
        Reno, NV 89502


        Mid States Container
        P.O. Box 21388
        Saint Louis, MO 63115


        Newman-Green, Inc.
        57 W. Interstate Rd.
        Addison, IL 60101-4509


        Otto and Dana Roberts
        63 Ravine St
        Belleville, IL 62223
Case 20-30262-lkg   Doc 1   Filed 03/10/20   Page 39 of 40



        Otto Roberts, Jr.
        63 Ravine St.
        Belleville, IL 62223


        Otto Roberts, Sr.
        6 Ravine
        Belleville, IL 62223


        Praxair Distribution, Inc.
        Dept. Ch 10660
        Palatine, IL 60055-0660


        Rachelle Antcliff
        C/O Gregory L. Shevlin, Esq.
        12 West Lincoln
        Belleville, IL 62220


        Rackow Polymers
        475 Thomas Dr.
        Bensenville, IL 60106


        Ravago Chemicals
        P.O. Box 936399
        Atlanta, GA 31193


        Ray Engel Packaging Supplies
        12060 Lackland Road
        Saint Louis, MO 63146


        Rug Doctor LLC
        P.O. Box 733979
        Dallas, TX 75373-3979


        Signature Packaging
        1302 Lenco Ave.
        Jackson, MO 63755


        Sugar Loaf Township/Sewer
        P.O. Box 279
        Dupo, IL 62239


        Summit Packaging Systems Inc.
        P.O. Box 5500
        Lewiston, ME 04243-5500
Case 20-30262-lkg   Doc 1   Filed 03/10/20   Page 40 of 40



        Terco, Inc.
        459 Camden Drive
        Bloomingdale, IL 60108


        Thrifty Hardware & Home Center
        22 Jerome Lane
        Cahokia, IL 62206


        Uline Shipping Supplies
        P.O. Box 88741
        Chicago, IL 60680


        Unishippers STL
        3337 North Hullen St.
        Ste. 300
        Metairie, LA 70002


        Verizon
        P.O. Box 25505
        Lehigh Valley, PA 18002-5505


        Village of Dupo Utilities
        107 N. 2nd Street
        Dupo, IL 62239


        Visa Commerce Bank
        108 Coulter Rd
        PO Box 62
        Dupo, IL 62239


        Waste Management of St. Louis
        P.O. Box 55558
        Boston, MA 02205-5558


        Wunderlich Fibre Box Co.
        821 Clinton St.
        Saint Louis, MO 63102
